Name: Commission Regulation (EEC) No 1429/86 of 14 May 1986 correcting the Annex to Regulation (EEC) No 585/86 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 86 Official Journal of the European Communities No L 129/25 COMMISSION REGULATION (EEC) No 1429/86 of 14 May 1986 correcting the Annex to Regulation (EEC) No 585/86 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain whereas this error should be corrected by deleting the letter 'A' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 585/86 (2), as last amended by Regulation (EEC) No 1015/86 (3), fixed the level of the accession compensatory amounts for milk and milk products in trade with Spain ; whereas it has been found that the letter 'A' appears before the various subdivisions for the content of butter falling within heading No 04.03 of the Common Customs Tariff as set out in the Annex to the said Regulation ; whereas the presence of this letter 'A' could lead to the conclusion that products falling within subheading 04.03 B are not eligible to the accession compensatory amount ; whereas the Annex to Regulation (EEC) No 585/86 already makes provision for the fixing of accession compensatory amounts for all butter irrespective of its fat content ; HAS ADOPTED THIS REGULATION : Article 1 The letter 'A' in the Annex to Regulation (EEC) No 585/86 in the column entitled 'Description' under the heading 'Butter' is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However it shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 23 . 0 OJ No L 57, 1 . 3 . 1986, p. 35 . (3) OJ No L 94, 9 . 4. 1986, p . 20 .